Wyatt, Presiding Justice.
Where, as in this case, a taxpayer brings suit against the County Tax Commissioner, the County Board of Equalizers, the Board of Arbitrators, and two private corporations, seeking to enjoin the tax commissioner from collecting certain property taxes assessed against him, upon the ground that the defendants conspired to arbitrarily and illegally increase his taxes; that the formula or method of equalizing taxes in the county results in discrimination against the petitioner; and that the taxes are not levied uniformly; and the case is submitted to a jury, which returns a verdict against the petitioner — it is not error to deny a motion for new trial on the general grounds only when the evidence as to every issue in the case is in conflict. It follows, the judgment in the instant case denying the motion for new trial was not error.

Judgment affirmed.


All the Justices concur.